[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               FEB 04, 2009
                               No. 08-12909                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 94-14016-CR-DLG

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

CHARLES BROWN,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (February 4, 2009)

Before TJOFLAT, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

     Charles Brown, a federal prisoner convicted of a crack cocaine offense, pro
se appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a

sentence reduction based on an amendment to the Sentencing Guidelines that

lowered the base offense levels applicable to crack cocaine. The district court

denied Brown’s § 3582(c)(2) motion because the sentencing court based Brown’s

sentence on a statutory mandatory term of life imprisonment and not according to

the base level in § 2D1.1. Therefore, Brown was not entitled to a sentence

reduction under the crack cocaine amendments. United States v. Williams, No. 08-

12475, manuscript op. (11th Cir. Nov. 26, 2008).

      AFFIRMED




                                          2